ON RETURN TO REMAND
TYSON, Judge.
Pursuant to this court’s opinion in McDonald v. State, 570 So.2d 879 (Ala.Cr.App.1990), the Circuit Court of Mobile *701County has now filed a supplemental transcript which includes the proceedings at the appellant’s original guilty plea and also the transcript of the hearing on the appellant’s Rule 20, A.R.Crim.P.Temp., petition.
Following the filing of this return, the appellant was duly notified that he should file a brief in this cause.
We have carefully looked over the original record and the supplemental transcript and find that the appellant was properly represented at the time of his original guilty plea proceedings and voiced no complaint as to that representation. See Willis v. State, 500 So.2d 1324 (Ala.Crim.App.1986). We have examined the record and find that the appellant was rendered effective assistance of counsel as required by Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), and Hill v. Lockhart, 474 U.S. 52, 106 S.Ct. 366, 88 L.Ed.2d 203 (1985). This record shows an intelligent and understanding plea of guilty.
The appellant has failed to file a brief in this cause after resubmission. In view of this, this cause is due to be, and is hereby, dismissed. Rule 31(c), A.R.App.P., and Rule 2(a)(2), A.R.App.P.
APPEAL DISMISSED.
All the Judges concur.